       Case 2:19-cv-14153-GGG-KWR Document 1 Filed 12/06/19 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

TURNKEY OFFSHORE                    *
PROJECT SERVICES, LLC               *     CIVIL ACTION NO
                                    *
      VERSUS                        *     JUDGE
                                    *
QBE UK Limited                      *     MAGISTRATE
                                    *
******************************************************************************

                                         COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, Turnkey Offshore

Project Services, LLC (“TOPS, LLC”), who files this Complaint against QBE UK Limited, as

more fully set forth herein:

                                                I.

       This cause of action arises out of a breach of maritime contracts for insurance and salvage.

                                               II.

       The Court has jurisdiction over this matter under 28 U.S.C § 1333 because the claims

asserted herein involve the interpretation and application of a policy of marine insurance and a

contract for salvage, as well as the sinking of the DB-1 on navigable waters of the United States.

                                              III.

       At all-time material Turnkey Offshore Project Services, LLC (TOPS, LLC) was a limited

liability company organized and existing under the laws and authorized to do business in the State

of Louisiana. TOPS, LLC’s principal place of business is located in Dulac, Louisiana, which is

within the jurisdiction of this Court.




                                                 1
      Case 2:19-cv-14153-GGG-KWR Document 1 Filed 12/06/19 Page 2 of 6



                                               IV.

       Named as Defendant in this matter is:

                   a) QBE UK Limited (“QBE”), a foreign insurance company domiciled and
                      with its principal place of business in New York, but which at all times
                      pertinent to this claim was doing business within the jurisdiction of this
                      Court.

                                               V.

       TOPS, LLC is in the business of operating derrick barges, which are used in the

deconstruction and removal of oil platforms and jackets in the process of being decommissioned,

mainly in the Gulf of Mexico.

                                               VI.

       In furtherance of its business, TOPS, LLC operated a derrick barge called the DB-1.

                                             VII.

       On or about October 22, 2017, while in the process of removing a platform and jacket at

OCS Block WC-198 A for W&T Offshore, a sudden squall caused the DB-1 to strike the legs of

the structure puncturing the hull and causing the DB-1 to sink in the Gulf of Mexico.

                                            VIII.

       At all times relevant, TOPS, LLC was insured for the loss and salvage of the DB-1 under

an umbrella liability policy underwritten by QBE.

                                               IX.

       On April 23, 2018, on behalf of TOPS, LLC, QBE selected, designated and entered into a

contract with Resolve Salvage & Fire (America’s), Inc., for the salvage of the DB-1(the

“contract”). The total contractual price for this salvage was $10,950,000. A copy of the contract is

attached hereto as Exhibit “A.”

                                                 2
      Case 2:19-cv-14153-GGG-KWR Document 1 Filed 12/06/19 Page 3 of 6



                                               X.

       As part of this contract, and pursuant to the terms of the insurance policy issued in favor

of TOPS, LLC and underwritten by QBE, it was specifically agreed that “all financial obligations

under this contract are to be paid by the underwriters for TOPS and that TOPS has no financial

responsibility for this contract…” This guarantee by the underwriters was in writing, and those

writings were made exhibits to the contract (Exh. A, p 3).

                                              XI.

       On July 5, 2018, the contract was amended by addendum only to add an additional

$950,000 in services for the removal of the Jacket by Resolve (the “addendum”). This addendum

incorporated by reference all unchanged terms of the contract. A copy of the addendum is attached

hereto as Exhibit “B.”

                                             XII.

       Under the contract and addendum, Resolve was to provide for the “total removal and

disposal of the Vessel, Jacket, Cargo and Debris from the Worksite, in a safe and environmentally

friendly way to the satisfaction of the Relevant Authorities.” See clause 25.1. The contract and

addendum defined the ‘Vessel’ as the DB-1, including all cargo and bunkers, and the ‘Jacket’ as

“any and all portions of the WC 198A platform and jacket remaining on the worksite.”

                                            XIII.

       The ‘Worksite’ contemplated under the contract and addendum was defined as “the

position of the vessel stated in Box 6 and a surrounding footprint of 100 meters in every direction

from the outer shell plating of the vessel and/or jacket, including above the seabed or subsoil.”




                                                3
      Case 2:19-cv-14153-GGG-KWR Document 1 Filed 12/06/19 Page 4 of 6



Box 6 provided the location of the vessel as “[o]ff the coast of Louisiana, West Cameron, Block

198A, Latitude 29 18’ 31.723” N, Longitude 903 14’ 31.181” W., Gulf of Mexico.”

                                            XIV.

       In order to ensure that Resolve’s removal obligations were complete, Resolve was to

evidence the same by a high resolution multibeam survey and side scan sonar or equivalent to the

satisfaction of the Relevant Authorities and Company Representative.” See Exhibit A, clause 25.2.

                                             XV.

       The ‘Relevant Authorities,’ whose satisfaction was required to be met by Resolve in their

removal of the vessel and jacket, was defined under the contract and addendum as including the

Bureau of Safety and Environmental Enforcement (“BSEE”), among others.

                                            XVI.

       Pursuant to the insurance policy contract issued by the underwriters, the insurers were

contractually obligated to pay for the full and complete removal of the DB-1 wreck and the

platform to the satisfaction of all applicable regulatory agreements (See Umbrella Policy, attached

hereto as Exhibit C, p. 2, and P&I Policy, attached hereto as Exhibit D).

                                           XVII.

       On October 15, 2018, W&T Offshore, the client for whom TOPS, LLC was working at the

time of the DB-1’s sinking, sent correspondence to TOPS, LLC indicating that in meeting their

obligations to BSEE for site clearance under 30 C.F.R. § 250.1700 et seq., their trawling uncovered

numerous pieces of debris, positively identified as belonging to the DB-1 and the WC 198A Jacket,

that required immediate removal from the worksite. As a result of the same, W&T Offshore

incurred additional costs of $302,341.62. This amount ($302,341.62) was then withheld by W&T


                                                4
      Case 2:19-cv-14153-GGG-KWR Document 1 Filed 12/06/19 Page 5 of 6



Offshore from TOPS, LLC’s final payment on their contract with W&T Offshore for the removal

of the platform at WC 198A.

                                           XVIII.

       On and around October 31, 2018, TOPS, LLC notified its underwriters that W&T Offshore

had discovered this debris and demanded underwriters bear this cost pursuant to the terms of the

insurance issued to TOPS, LLC by QBE. A copy of this demand is attached hereto as Exhibit “E.”

                                             XIX.

       This demand by TOPS, LLC was repeated to underwriters on November 26, 2018, attached

hereto as Exhibit “F,” and again on January 14, 2019, attached hereto as Exhibit “G.” Multiple

discussions have been had with representatives of the insurer to resolve this dispute.

                                              XX.

       Despite multiple amicable demands, no payment has been made by QBE, which insists that

Resolve successfully completed its work, despite their failure to remove all of the debris, which

resulted in W&Ts’ withholding of the funds for TOPS.

       WHEREFORE, Turnkey Offshore Project Services, LLC prays that the Defendant be duly

cited and served with this Complaint and that, after all due proceedings are had, there be a

judgment entered in its favor and against the Defendants, QBE UK Limited in the amount of

$302,341.62, plus interest, costs and any other and further relief as justice may require.




                                                 5
Case 2:19-cv-14153-GGG-KWR Document 1 Filed 12/06/19 Page 6 of 6




                                   Respectfully submitted,


                                   NALLEY AND DEW
                                   A Professional Law Corporation


                                   ___________________________________
                                   GEORGE J. NALLEY, JR.         (9883)
                                   ANDREW J. MINER              (34682)
                                   Suite 100
                                   2450 Severn Ave.
                                   Metairie, LA 70001
                                   (504) 838-8188
                                   Attorneys for TOPS, LLC




                               6
